DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 18 of U.S. Patent No. 10,551,013. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite subject matter broader than that of the patent claims and in this regard are considered to be anticipated by the patent claims.  In particular, pending Claim 9 is anticipated by Patent Claims 1-3 and pending Claim 9 is also anticipated by Patent Claim 18, pending Claim 10 is anticipated by Patent Claim 5 and pending Claim 11 is anticipated by Patent Claim 4.  Regarding Claim 13, as Patent Claim 1 sets forth the use of an area light to provide upward emitted light, it would have been obvious to one skilled in the art to provide an area of illumination which encompasses a 360° range included in the upward illumination. Regarding Claim 14, as .   

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 of U.S. Patent No. 10,551,013 in view of Bayat et al 7,651,240. Patent Claims 1-3 fail to set forth that the first and second light sources are operable independently of each other.  Bayat et al teaches that it is known in the art in Figure 1, to provide a lighting assembly with an upward emitted light 26 and a second light source 22 emitting light in a second direction with each of the light sources being independently controlled (see col. 23, line 11).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify the light assembly as set forth in Patent Claim 1 to include independent control of the first and second light source in the same manner as taught by Bayat et al to vary the appearance of the emitted light and to provide illumination from each light source only when needed or desired. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bayat et al 7,651,240 in view of Doorman et al 10,458,631 and Kung 7,347,582.
	Regarding Claims 1 and 3, Bayat et al shows in Figures 1 and 8D, a light assembly comprising a base 12 having a first section 16 and second section 18, a first light source 530 supported by the base 12, the first light source including an area light emitting diode configured to emit light in a first direction from the base 18, a second light source 550 supported by the base providing a flood light in a second direction from the base 18 (see col. 5, line 15), a control panel supported by the base including an actuator operable to control operation of the light assembly (see Fig. 7 & 8A, col. 24, line 40).  Bayat et al fails to disclose the second light source consists of four flood LEDs arranged in a square grid and the use of a diffuser to enclose the first light source.  Doorman et al teaches that it is known in the art in Figure 2, to provide a flood light with four LEDs 30 covered by a lens 26 arranged in a square grid (see col. 2, line 29).  Kung teaches that it is known in the art in Figure 1 to provide a removable diffuser 26 for a light source supported by a base 16 (see col. 2, line 40).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Bayat et al to include a flood light with four LEDs in the same manner as taught by Doorman et al to minimize the number of needed light sources while providing the necessary lighting for the flood light and to include a removable diffuser for the first light source in the same manner as taught by Kung to vary the appearance of the emitted light and to provide access to the interior compartment for replacement/repair of components.

	Regarding Claim 5, Bayat et al discloses the first light source and second light source are operable independently of each other (see col. 23, line 11).
	Regarding Claim 6, Bayat et al discloses a power output supported by the base (see col. 5, line 47).
	Regarding Claim 7, Bayat et al shows in Figures 5-6, the circuitry for providing power from a power source 310 (see col. 16, line 35) to the first and second light sources.
	Regarding Claim 8, Bayat et al discloses the first light source can be a spot light or flood light.  It would have been obvious to one of ordinary skill in the art to provide a flood light to emit in light in a 360                        
                            °
                        
                      to encompass an entire area for illumination.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bayat et al 7,651,240 as modified by Doorman et al 10,458,631 and Kung 7,347,582 as applied to claim 1 above, and further in view of Deighton et al 9,074,739.
Regarding Claim 4, Bayat et al fails to disclose changing the intensity of the first light source.  Deighton et al teaches that it is known in the art to provide for a lighting assembly which includes varying the intensity of plural light sources (see col. 4, line 40).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Bayat et al to vary the intensity of the first light source or .

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bayat et al 7,651,240 in view of Kung 7,347,582.
	Regarding Claim 15, Bayat et al shows in Figures 1 and 8D, a base 12 having a bottom, a first side, and a second side opposite the first side, a first light source 530 positioned on top of the base 12, the first light source including an area light emitting diode configured to emit light in a first direction from the base 12 (see col. 5, line 12), a second light source 550 positioned on a first side of the base 12, the second light source including a flood light emitting diode configured to emit light in a second direction from the base (see col. 5, line 15), a first power input positioned on the second side of the base 12, the first power input electrically coupled to the first light source 530 and the second light source 550 to selectively receive power from a first power source (see circuitry in Figs. 5-6) and a control panel positioned on the second side of the base (see Fig. 8A), the control panel including a power actuator (see buttons 484,486).  Bayat et al fails to show a diffuser enclosing the first light source. Kung teaches that it is known in the art in Figure 1 to provide a diffuser 26 for a light source supported by a base 16 (see col. 2, line 40).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Bayat et al to include a diffuser in the same manner as taught by Kung to vary the appearance of the emitted light.
Regarding Claim 17, Bayat et al discloses the first light source and second light source are operable independently of each other (see col. 23, line 11).

Regarding Claim 20, Bayat et al shows in Figure 7, the base 12 includes a receiving portion configured to receive a battery pack 432, wherein the first power input is positioned within the receiving port (see col. 23, line 63).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bayat et al 7,651,240 as modified by Kung 7,347,582 as applied to claim 15 above, and further in view of Deighton et al 9,074,739.
Regarding Claim 16, Bayat et al fails to disclose changing the intensity of the first light source.  Deighton et al teaches that it is known in the art to provide for a lighting assembly which includes varying the intensity of plural light sources (see col. 4, line 40).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Bayat et al to vary the intensity of the first light source or second light source in the same manner as taught by Deighton et al to vary the appearance of the emitted light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Arena et al is cited of interest for showing a portable light .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875